 


 HR 4252 ENR: To provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958 through May 23, 2008, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 4252 
 
AN ACT 
To provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958 through May 23, 2008, and for other purposes. 
 
 
1.Additional temporary extension of authorization of programs under the Small Business Act and the Small Business Investment Act of 1958 
(a)In generalSection 1 of the Act entitled An Act to extend temporarily certain authorities of the Small Business Administration, approved October 10, 2006 (Public Law 109–316; 120 Stat. 1742), as most recently amended by section 1 of Public Law 110–57 (121 Stat. 560), is further amended by striking December 15, 2007 each place it appears and inserting May 23, 2008.  
(b)Effective dateThe amendment made by subsection (a) shall take effect on December 15, 2007.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
